
	
		II
		111th CONGRESS
		2d Session
		S. 2946
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 21, 2010
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of the Army to take
		  action with respect to the Chicago waterway system to prevent the migration of
		  bighead and silver carps into Lake Michigan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Close All Routes and Prevent Asian
			 Carp Today Act of 2010.
		2.Actions with respect to the Chicago
			 waterway system
			(a)In generalWith respect to the Chicago waterway
			 system, the Secretary of the Army shall take actions, consistent with
			 applicable law, to ensure the following:
				(1)The immediate closure and ceasing of
			 operation of the locks at the O’Brien Lock and Dam and the Chicago Controlling
			 Works until a strategy relating to controlled lock operations is
			 developed.
				(2)The installation of interim barriers or
			 other structures in the North Shore Channel as necessary to prevent the
			 migration of bighead and silver carps into Lake Michigan.
				(3)The installation of interim barriers or
			 other structures in the Grand Calumet and Little Calumet Rivers as necessary to
			 prevent the migration of bighead and silver carps into Lake Michigan.
				(4)The installation of interim barriers in the
			 Chicago waterway system between the Des Plaines River and the Chicago Sanitary
			 and Ship Canal and the Illinois and Michigan Canal and the Chicago Sanitary and
			 Ship Canal to prevent bighead and silver carps from entering the Chicago
			 Sanitary and Ship Canal during a flood event.
				(5)The operation of the Electrical Disbursal
			 Barrier System at optimal operating power and the expedited completion of
			 proposed barrier IIB of such system.
				(6)The comprehensive monitoring of the Chicago
			 Sanitary and Ship Canal and all connected waterways for the presence and
			 location of bighead and silver carps using the best available methods.
				(7)The eradication of any bighead or silver
			 carps discovered in the Chicago waterway system.
				(8)The upgrading and making permanent of
			 barrier I of the Electrical Disbursal Barrier System in a location and with the
			 features and operations determined to be the most effective.
				(9)The implementation of measures recommended
			 in the efficacy study authorized under section 3061 of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1121) or provided in
			 related interim reports.
				(10)The implementation of emergency measures,
			 as necessary, to prevent bighead and silver carps from dispersing into the
			 Great Lakes.
				(11)The acquisition of real estate necessary
			 for the construction, operation, and maintenance of the Electrical Disbursal
			 Barrier System.
				(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Army shall submit to Congress a
			 report describing the following:
				(1)The actions taken by the Secretary pursuant
			 to subsection (a).
				(2)Strategies for addressing any effects with
			 respect to commerce resulting from such actions.
				(3)Strategies for addressing any effects with
			 respect to flood control resulting from such actions.
				(4)Legislative recommendations relating to
			 strategies under paragraphs (2) and (3).
				(c)Chicago waterway system
			 definedIn this section, the
			 term Chicago waterway system means the system of waterways in
			 Illinois and Indiana composed of the following:
				(1)The Chicago Sanitary and Ship Canal.
				(2)The Calumet-Sag Channel.
				(3)The Chicago River.
				(4)The Calumet River.
				(5)The Grand Calumet River.
				(6)The Little Calumet River.
				(7)The North Shore Channel.
				(8)The Illinois and Michigan Canal.
				
